Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  January 29, 2014                                                               Robert P. Young, Jr.,
                                                                                            Chief Justice

  147758                                                                          Michael F. Cavanagh
                                                                                  Stephen J. Markman
                                                                                      Mary Beth Kelly
                                                                                       Brian K. Zahra
                                                                               Bridget M. McCormack
  MICHIGAN COALITION OF STATE                                                        David F. Viviano,
  EMPLOYEE UNIONS, INTERNATIONAL                                                                 Justices
  UNION UAW AND LOCAL 6000,
  MICHIGAN CORRECTIONS
  ORGANIZATION/SEIU, MICHIGAN
  PUBLIC EMPLOYEES/SEIU LOCAL
  517M, MICHIGAN STATE EMPLOYEES
  ASSOCIATION, AFSCME LOCAL 5,
  MICHIGAN AFSCME COUNCIL 25,
  ANTHONY MCNEILL, RAY HOLMAN,
  ANDREW POTTER, ED CLEMENTS,
  AMY LIPSET, WILLIAM RUHF,
  KENNETH MOORE, RUSSELL WATERS,
  MARK MOZDZEN, and KATHLEEN WINE/
  ALL OTHERS SIMILARLY SITUATED,
            Plaintiffs-Appellees,
  v                                                     SC: 147758
                                                        COA: 314048
                                                        Court of Claims: 12-000017-MM
  STATE OF MICHIGAN, STATE
  EMPLOYEES’ RETIREMENT SYSTEM,
  STATE EMPLOYEES’ RETIREMENT
  SYSTEM BOARD, DEPARTMENT OF
  TECHNOLOGY MANAGEMENT AND
  BUDGET, DEPARTMENT/DIRECTOR OF
  TECHNOLOGY MANAGEMENT AND
  BUDGET, DIRECTOR OF RETIREMENT
  SERVICES OFFICE, and STATE
  TREASURER,
            Defendants-Appellants.

  _____________________________________/

         On order of the Court, the application for leave to appeal the August 13, 2013
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed whether 2011 PA 264 is unconstitutional, in whole
  or in part, in violation of Const 1963, art 11, § 5.
                                                                                                               2


       We direct the Clerk to schedule the oral argument in this case for the same future
session of this Court when it will hear oral argument in UAW v Green (Docket No.
147700).




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 29, 2014
       h0122
                                                                             Clerk